The Supreme Court has power, under the Constitution of 1846, which gives to that court jurisdiction over all suits pending in the Court of Chancery on the first *171day of July, 1847, to vacate the entry of satisfaction of a final decree of that court, entered on its records prior to 1846, on the return of an execution satisfied, and to ordér a new execution to be issued on the decree.
Where the satisfaction was produced by the sale upon the execution of real estate supposed to belong to one of the defendants, and it was afterwards discovered that he had no title, and that none was obtained by the purchaser, an order of the Supreme Court, vacating the satisfaction and authorizing a new execution, was affirmed.
There were two defendants personally bound by the decree, and the papers for the motion were served on one only; both had been personally served with process in" the suit prior to the decree; neither had appeared; the defendant not served with notice of the motion had removed from the state some years before the motion, and his residence was not then known.
Held, That service of the papers upon the absent defendant was not necessary. After service of the first process upon the party, it was simply a matter of practice whether any and what notice should be given to him of any subsequent proceedings in the cause.
(S. C., 11 Abb., N.S., 329, note.)